[Cite as State v. Gotshall, 2016-Ohio-7923.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


STATE OF OHIO,                                            :        MEMORANDUM OPINION

                 Plaintiff-Appellee,                      :
                                                                   CASE NO. 2016-P-0052
        - vs -                                            :

CHRIS H. GOTSHALL,                                        :

                 Defendant-Appellant.                     :


Criminal Appeal from the Portage County Court of Common Pleas, Case No. 2014 CR 00773.

Judgment: Appeal dismissed.


Victor V. Vigluicci, Portage County Prosecutor, and Kristina Reilly, Assistant Prosecutor, 241
South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Chris H. Gotshall, pro se, PID: A672-604, Lake Erie Correctional Institution, P.O. Box 8000,
501 Thompson Road, Conneaut, OH 44030 (Defendant-Appellant).


TIMOTHY P. CANNON, J.

        {¶1}     On August 16, 2016, appellant, Chris H. Gotshall, pro se, filed a Motion for

Leave to File a Delayed Appeal, pursuant to App.R. 5(A). No notice of appeal was filed with the

trial court, and no judgment entry for which appellant is appealing was provided.

        {¶2}      Appellant references in his motion a previous appeal of his conviction and

sentence in State of Ohio v. Chris H. Gotshall, 11th Dist. No. 2015-P-0057, which was decided

by this court on May 23, 2016.                 In particular, the motion appears to be setting forth an

ineffective assistance of appellate counsel claim from appellant’s prior appeal. He also requests
in the motion that counsel be appointed and an evidentiary hearing so that he can present new

evidence to prove that his conviction “was a travesty to our due process and due diligence under

the laws of the great land.”

       {¶3}    App.R. 5(A) provides in part:

       {¶4}    “(1) After the expiration of the thirty day period provided by App.R. 4(A) for the

filing of a notice of appeal as of right, an appeal may be taken by a defendant with leave of the

court to which the appeal is taken in the following classes of cases:

       {¶5}    “(a) Criminal proceedings;

       {¶6}    “(b) Delinquency proceedings; and

       {¶7}    “(c) Serious youthful offender proceedings.

       {¶8}    “(2) A motion for leave to appeal shall be filed with the court of appeals and shall

set forth the reasons for the failure of the appellant to perfect an appeal as of right. Concurrently

with the filing of the motion, the movant shall file with the clerk of the trial court a notice of

appeal in the form prescribed by App.R. 3 and shall file a copy of the notice of the appeal in the

court of appeals. * * *.”

       {¶9}    It appears that appellant is attempting to utilize App.R. 5(A) to reopen his

previous appeal and have an evidentiary hearing to present new evidence. Neither of the

foregoing can be accomplished through an App.R. 5(A) motion for leave to file a delayed appeal.

       {¶10} Accordingly, it is ordered that appellant’s pro se motion for leave to file a

delayed appeal is hereby overruled.




                                                 2
          {¶11} Appeal dismissed.



CYNTHIA WESTCOTT RICE, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                    3